FILED
                            NOT FOR PUBLICATION                             OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEE W. STOTTS,                                   No. 13-73940

               Petitioner - Appellant,           Tax Ct. No. 16802-12

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Dee W. Stotts appeals pro se from the Tax Court’s decision upholding

income tax deficiencies and penalties for tax years 2007 and 2008. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We affirm.

      We reject Stotts’s contention that he was denied the opportunity to present

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
documents in the Tax Court, which is Stotts’s sole basis for challenging the Tax

Court’s deficiency determination. The record reflects that following a hearing, the

Commissioner filed a motion for entry of decision, and that Stotts failed to

respond. The Tax Court then issued an order to show cause why it should not enter

a decision, and Stotts again failed to respond. On appeal, Stotts fails to provide

any explanation for his failure to respond.

      The Commissioner’s motion to strike, filed on June 13, 2014, is granted.

      Stotts’s requests that this court consider his newly filed evidence on appeal,

set forth in his opposition and reply to the Commissioner’s motion to strike, are

denied.

      AFFIRMED.




                                          2                                    13-73940